DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 12/17/2020 has been entered. Claims 1 and 11 have been amended and Claim 19 has been newly added. Thus, Claims 1-19 are currently pending and are under examination.

Withdrawn Allowance
	The allowability of Claims 1-19 has been withdrawn for reasons set forth below in the 103 rejection.

Maintained Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7-18 stand rejected in a modified form under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP § 2163 states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include: (1) Actual reduction to practice, (2) Disclosure of drawings or structural chemical formulas, (3) Sufficient relevant identifying characteristics (such as: i. Complete structure, ii. Partial structure, iii. Physical and/or chemical properties, iv. Functional characteristics when coupled with a known or disclosed, and correlation between function and structure), (4) Method of making the claimed invention, (5) Level of skill and knowledge in the art, and (6) Predictability in the art. 
The claims broadly recite “nitrogen-containing bases” and “quaternary ammonium salt” for the method of producing compound of formula I from compounds of formula (II) and (III) whereas the instant specification discloses a tertiary amine, a pyridine or a bicyclic amine as nitrogen-containing base and quaternary ammonium salt selected from the group consisting of benzyltrimethylammonium chloride, tetraethylammonium chloride, tetrapropylammonium bromide, tetrabutylammonium bromide, and tributylmethylammonium chloride. Thus, the specification fails to disclose any additional species of nitrogen-containing base and quaternary ammonium salt in the production of compound of formula (I) and does not describe the process for the production of compound of formula I from compounds of formula (II) and (III) using the claimed genus of any nitrogen-containing base and any quaternary ammonium salt.
Applicant’s attention is also directed to In re Shokal, 113 USPQ 283 (CCPA 1957), wherein it is stated:
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim.  In re Soll, 25 CCPA (Patents) 1309, 97 F2d 623, 38 USPQ 189; In re Wahlforss, 28 CCPA (Patents) 867, 117 F2d 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.

As stated in MPEP § 2163 II: If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. The instant specification is devoid of a description for the numerous possible nitrogen-containing base and quaternary ammonium salt in the production of compound of formula (I). Thus, Applicants have failed to demonstrate possession of any nitrogen-Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). 
Overall, what these statements indicate is that the Applicant must provide adequate description of such nitrogen-containing base and quaternary ammonium salt. The nitrogen-containing base and quaternary ammonium salt contemplated will not function to produce compound of formula I from compounds of formula (II) and (III). Hence, the analysis above demonstrates that Applicants have not described the broadly recited nitrogen-containing base and quaternary ammonium salt in the production of compound of formula (I). As such, the skilled artisan could not predict that Applicant possessed any additional species of nitrogen-containing base and quaternary ammonium salt (other than the ones set forth above) in the production of compound of formula I from compounds of formula (II) and (III).
Thus it is concluded that the written description requirement is not satisfied.


Newly Applied Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 and 19 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The limitation “a concentration of from 10 % t0 50 %” in Claim 10 is indefinite because it is unclear whether the concentration is mole%, weight% or volume%. For purpose of applying art, the limitation will be given its broadest reasonable interpretation.
The limitation “wherein the nitrogen-containing base comprises a tertiary amine, a pyridine, a bicyclic amine, and mixtures thereof” in Claim 19 renders the claim indefinite because it is not clear whether the nitrogen-containing base comprises a mixture of the tertiary amine, the pyridine, and the bicyclic amine or one of the tertiary amine, the pyridine, and the bicyclic amine. If the nitrogen-containing base comprises all of the three compounds of a tertiary amine, a pyridine, and a bicyclic amine then Applicant is advised to remove “mixtures thereof” from the limitation because it is redundant that the nitrogen-containing compound comprises a mixture of the tertiary amine, the pyridine, and the bicyclic amine.


Newly Applied Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-2, 5-15 and 17-19 are newly rejected under 35 U.S.C. 103 as being unpatentable over Patent number CN104945457A (CN’457 hereinafter; Original and English translation attached herein) in view of Koch (Koch, G. et al. “Process Development of a Dual MMP/TNF Inhibitor (SDZ 242-484)” Org. Process Res. Dev. 2002, 6, 652-659).
	Regarding Claims 1, 9 and 11, CN’457 teaches in Example 5 ([0038]-[0039]) a process for preparing 4-p-chlorobenzyl propargyl ether (equivalent to the claimed compound of formula I) by reacting p-chlorobenzyl bromide with propargyl alcohol (equivalent to the claimed compound of formula III) in the presence of THF as a solvent and cesium carbonate as a base. CN’457 further teaches in another embodiment [0015] that 4-p-chlorobenzyl propargyl ether can also be obtained by reacting 4-para-substituted benzyl chloride such as with 4-p-chloro- substituent (equivalent to the instantly claimed compound of formula II) in the presence of organic phase. CN’457 teaches in [0018] that such reaction can be carried out in the presence of THF or DMF as a solvent and sodium hydride, potassium carbonate, sodium carbonate or cesium carbonate as the inorganic base. 
	Regarding Claim 19, the claimed species of the nitrogen-containing base are not given patentable weight because the nitrogen-containing base is recited as an alternative to other bases in Claim 1. Hence, the potassium carbonate or sodium 
	Regarding Claim 1, CN’457 fails to teach that the reaction is conducted in the presence of phase transfer catalyst and wherein the phase transfer catalyst is quaternary ammonium salt. The deficiency is cured by Koch.
	Regarding Claims 1, 6, 9, 11 and 17, Koch teaches in Scheme 2 (page 652) the same nucleophilic substitution reaction of propargyl alcohol 10 (equivalent to the claimed compound of formula III) with benzyl bromide using the instantly claimed reaction conditions, such as in the presence of NaOH as a base, tetrabutyl ammonium bromide (specie of the claimed phase transfer catalyst) and toluene as a solvent to obtain product propargyl benzyl ether 11 at 98% yield: 
	
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    29
    664
    media_image2.png
    Greyscale

	Regarding Claim 2, Koch teaches on page 656, 2nd column that the reaction mixture forms a biphasic solution where the two layers are separated (as in step (c)) and the organic phase is washed three times with brine followed by evaporation of the solvent to obtain the product (as in claimed step (f)).
	Regarding Claim 5, the evaporation of the solvent of Koch to obtain the final product is known to a skilled artisan as removing the solvent using rotary evaporator where a vacuum distillation takes place. 
nd column that 37 mmol of tetrabutyl ammonium bromide and 0.34 mol of benzylbromide (similar to compound of formula II) have been used and thus about 10.9 mol% of tetrabutyl ammonium bromide has been used based on the molar amount of benzyl bromide ([37mmol/340mmol] x 100).
	Regarding Claim 8, Koch teaches on page 656, 2nd column that 0.37 mol of NaOH and 0.34 mol of benzylbromide (similar to compound of formula II) have been used and thus about 1.09 molar ratio of the base to benzylbromide has been used (0.37mol/0.34mol).
	Regarding Claim 10, Koch teaches in Scheme 2 that water is used in the reaction and on page 656, 2nd column that a 10 M solution of NaOH have been used in the reaction and hence an aquesous solution of NaOH has been used. 10 M of NaOH equates to 10 moles of NaOH in 1 L of water (equivalent to 55.556 moles of water). Hence the concentration of NaOH in the aqueous solution is about 15.2 mole % (10 moles/(10+55.556)moles x 100).
	Regarding Claims 12 and 18, Koch teaches on page 656, 2nd column that 0.37 mol of propargyl alcohol and 0.34 mol of benzylbromide (similar to compound of formula II) have been used and thus about 1.09 molar ratio of propargyl alcohol to benzylbromide has been used (0.37mol/0.34mol).
	Regarding Claims 13-14, Koch teaches page 656, 2nd column that to a solution of propargyl alcohol in toluene was added a solution of NaOH followed by the addition of tetrabutyl ammonium bromide and that the resulting solution is heated and treated with benzylbromide. Koch teaches that the reaction mixture is heated for 1 h. Koch fails to Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). Hence, the order of adding the reaction ingredients as claimed is rendered prima facie obvious over that of Koch in the absence of the unexpected results.
	Regarding Claim 15, Koch teaches on page 656, 2nd column that the reaction is conducted at a reaction temperature of 50 ºC. The claimed reaction temperature of 10 to 40 ºC is close to that of Koch and is prima face obvious in view of MPEP § 2144.05.
	[A] prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.).
	
	CN’457 produces the product at 86.6% yield (see Example 5) whereas Koch’s reaction obtains the product at 98% and thus a skilled artisan would have been motivated to use the phase transfer catalylst conditions of Koch in the reation of CN’457 to obtain 4-p-chlorobenzyl propargyl ether at an optimal yield.
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (MPEP § 2143). Thus, a simple substitution of the reaction condition of CN’457 with that of Koch, a skilled artisan would have had a reasonable expectation of success and would yield nothing more than the predictable 4-p-chlorobenzyl propargyl ether.

	It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to conduct a process for preparing compound of formula (I) by reaction a compound of formula (II) with a compound of formula (III) in the presence of a base and quaternary ammonium salt in view of the combination of CN’457 and Koch.

Claims 3-4 and 16 is/are newly rejected under 35 U.S.C. 103 as being unpatentable over Patent number CN104945457A (CN’457 hereinafter; Original and English translation attached herein) in view of Koch (Koch, G. et al. “Process Development of a Dual MMP/TNF Inhibitor (SDZ 242-484)” Org. Process Res. Dev. 2002, 6, 652-659) as applied to Claims 1-2, 5-15 and 17-19 above, and further in view of Desikan (Desikan, S. “Studies in immobilized phase transfer catalysis” Published 1997, pages 1-163).
	The teachings of CN’457 and Koch have been set forth above.
nd column), neither Koch nor CN’457 teaches wherein the phase separation step comprises the separation of three phases, wherein one phase is an organic phase, one phase is an aqueous phase, and one phase is a catalyst-containing phase (Claim 3) and wherein the process further comprises isolating the catalyst-containing phase (Claim 4). The combination of the references also fails to teach the use tributylmethylammonium chloride as the phase transfer catalyst (Claim 16). These deficiencies are cured by Desikan.
	Regarding Claims 3-4, Desikan teaches the use of triphasic catalysis where the phase transfer catalyst is immobilized on a solid support. Desikan teaches that the triphasic catalysts offer many advantages such as easy separation of the catalyst from the reaction mixture and reusability (Abstract, page v).
	Regarding Claim 16, Dekisan teaches that polymer bound tributylmethylammonium chloride has a higher reactivity than its soluble analogs (Abstract, page vi).
	Dekisan also teaches the phase transfer catalysis offers many industrial processes as in Table 1 (page 3) and one of the reactions listed in Dekisan is O-alkylation which is the same as instantly claimed process.
	Hence, a skilled artisan would have been motivated to use the triphasic catalysis such as polymer bound tributylmethylammonium chloride of Desikan in the combination of CN’457 and Koch with a reasonable expectation of success in increasing reactivity and in easily separating the phase transfer catalyst to be reused.
.

Conclusion
	Claims 1-19 are rejected and no claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622